 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGER GIFFORD,                                     No. 2:16-CV-0596-JAM-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    HORNBROOK FIRE PROTECTION
      DISTRICT, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

19   court is plaintiff’s complaint (Doc. 1).

20                  The court is required to screen complaints brought by litigants who have been

21   granted leave to proceed in forma pauperis. See 28 U.S.C. § 1915(e)(2). Under these screening

22   provisions, the court must dismiss a complaint or portion thereof if it: (1) is frivolous or

23   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

24   from a defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(A), (B) and

25   1915A(b)(1), (2). Moreover, pursuant to Federal Rule of Civil Procedure 12(h)(3), this court

26   must dismiss an action if the court determines that it lacks subject matter jurisdiction. Because

27   plaintiff, has been granted leave to proceed in forma pauperis, the court will screen the complaint

28   pursuant to § 1915(e)(2). Pursuant to Rule 12(h), the court will also consider as a threshold
                                                        1
 1   matter whether it has subject-matter jurisdiction.

 2                  Plaintiff claims defendant Hornbrook Fire Protection District and its board

 3   members, defendants Woodrow Mattingly, Adria Buckley, Lee Buckley, Sharon Morin, and

 4   Joseph Holt, violated his constitutional rights. The court concludes that it has subject matter

 5   jurisdiction and that the complaint appears to be appropriate for service by the United States

 6   Marshal without pre-payment of costs. If plaintiff desires service of process by the United States

 7   Marshal without pre-payment of costs, plaintiff must comply with the requirements outlined

 8   below. Plaintiff is warned that failure to comply with this order, or otherwise effect service

 9   pursuant to Federal Rule of Civil Procedure 4, may result in dismissal of the action for lack of

10   prosecution and failure to comply with court rules and orders. See Local Rule 110.

11                  Accordingly, IT IS HEREBY ORDERED that:

12                  1.      The Clerk of the Court shall issue a summons in a civil case, the

13   undersigned’s new case documents, and an order setting this matter for an initial scheduling

14   conference;

15                  2.      The Clerk of the Court shall send plaintiff the summons, six USM-285

16   forms, and a copy of the complaint;

17                  3.      Within 15 days from the date of this order, plaintiff shall complete the

18   summons by indicating the addresses of the named defendants and shall submit to the United

19   States Marshal at the address indicated below the following documents:

20                          a.      The completed summons;
                            b.      One completed USM-285 form for each named defendant;
21                          c.      Seven copies of the complaint; and
22                          d.      Six copies of the court’s initial scheduling conference order
                                    issued herewith;
23

24                  4.      Within 20 days of the date of this order, plaintiff shall file a notice

25   indicating that the documents described above have been submitted to the United States Marshal,

26   or a notice that plaintiff intends to serve the summons and complaint without assistance from the

27   United States Marshal;

28                  5.      If plaintiff seeks the assistance of the United States Marshal, the United
                                                          2
 1   States Marshal is directed to serve all process without pre-payment of costs not later than 60 days

 2   from the date of this order, such service of process to be completed by serving a copy of the

 3   summons, complaint, and initial scheduling conference order on the defendants at the addresses

 4   provided by plaintiff; and

 5                  6.     The Clerk of the Court is directed to serve a copy of this order on the

 6   United States Marshal at 501 “I” Street, Sacramento, CA, 95814.

 7

 8   Dated: October 23, 2018
                                                           ____________________________________
 9                                                         DENNIS M. COTA
10                                                         UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
